DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101

2.        35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



            Claims 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. The claims are directed to a “computer program." In this case a "computer program" is not defined in the instant specification and therefore it is considered that the Applicant intends these terms to cover any conceivable means, i.e. both statutory (tangible embodiments) and nonstatutory (transitory embodiments). Thus it is possible to reasonably interpret the computer readable medium as a radio/electromagnetic signal (i.e. transitory). Any amendment to the claim should be commensurate with its corresponding disclosure and must have support. The Examiner suggests amending the claims to state "A non-transitory computer-readable medium…" to overcome the rejection under 35 U.S.C. § 101.

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajapandlyan, Karthick et al (EP 3,043,540 A1; hereinafter Karthick) in view of Wang et al (Pub.: US 2008/0063169 A1; hereinafter Wang)
            Consider claims 1, 14, and 16, Karthick clearly shows and discloses a method and a network node capable of providing automated answering of a call from a calling party where the call comprises an audio or video call (paragraph 0004), the network node comprising a processor circuit  and a memory (paragraphs: 0056-0057, and fig. 2, labels: 2 and 3), having instructions executable by said processor circuit, wherein said processor circuit  when executing the instructions is configured to: - receiving  the call from the calling party, where the call is a call involving a call receiving party (paragraphs: 0017-0018, 0033-0034, 0039, 0058-0059); - when there is a provision in the network node for the call receiving party, that calls from the calling party are to be auto-answered, adding  to a part of the call, an indicator indicating that the call is to be auto-answered by the call receiving party  (paragraphs: 0008, 0026 – 0027,0051-0052, 0060); and providing  the call, comprising the indicator, to the call receiving party, such that the call can be auto-answered (paragraphs:0050, 0052, 0056, 0060 and fig. 3); however, Karthick does not specifically discloses another example for when there is a provision in the network node for the call receiving party, that calls from the calling party are to be auto-answered.
              In the same field of endeavor, Wang clearly discloses another example for when there is a provision in the network node for the call receiving party, that calls from the calling party are to be auto-answered (provision in the network read on subscribe or signs up for a service) (abstract; paragraphs: 0030-0031). 
Wang into teaching of Karthick for the purpose of providing an example for implement an auto-answer feature in a voice over IP protocol service (paragraph 0003).   

             Consider claims 11, and 18, Karthick clearly shows and discloses a method and a communication device capable of providing automated answering for a call-receiving party of a call from a calling party  via a network node (paragraph 0004), where the call comprises an audio or a video call, the communication device comprising a processing circuit  and a memory  (paragraphs: 0056-0057, 0061, and 0063, 0065, and fig. 2, labels: 2 and 3), having instructions executable by said processor circuit, wherein said processor circuit when executing the instructions is configured to:  - receive a call from a calling party via a network node, wherein the call comprises an indicator (paragraphs: 0006, 0008, and 0061); - identify the indicator as an indicator indicating that the call is to be auto-answered by the call receiving party  (paragraphs: 0008, 0060-0061); and - auto-answer the call, based on said identifying of said indicator (paragraphs: 0060, 0061-65 and fig. 4-fig.5); however, Karthick does not specifically discloses another example for when there is a provision in the network node for the call receiving party, that calls from the calling party are to be auto-answered.
              In the same field of endeavor, Wang clearly discloses another example for when there is a provision in the network node for the call receiving party, that calls from the calling party are to be auto-answered (provision in the network read on subscribe or signs up for a service) (abstract; paragraphs: 0030-0031). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Wang into teaching of Karthick for the purpose of providing an example for implement an auto-answer feature in a voice over IP protocol service (paragraph 0003).   

         
             
               Consider claim 2, Karthick and Wang clearly disclose the method, further comprising determining  whether it is provisioned in the network node that the call receiving party is a party for which calls, which are at least initiated by the calling party, are to be auto-answered by the call receiving party (Karthick: paragraphs: 0017-0018, 0052, 0056-0057, and fig. 2).
               
               Consider claim 3, Karthick and Wang clearly disclose the method, wherein the determining, comprises looking up in a list of parties for the call receiving party, whether the list of parties includes the calling party as a party from which calls are to be auto-answered by the call receiving party (Karthick: paragraphs: 0008, 0017-0018, 0023-0027, 0058-0059, and fig. 2).

              Consider claim 4, Karthick and Wang clearly disclose the method, wherein the call receiving party is a called party of said call (Karthick: paragraphs: 0008, 0017-0018, 0023-0027, 0058-0059, and fig. 2).

              Consider claim 5, Karthick and Wang clearly disclose the method, wherein the receiving of the call comprises receiving the call via a third party (Wang: paragraphs: paragraphs: 0030-0031).
              Consider claim 6, Karthick and Wang clearly disclose the method, further comprising providing the call to another call receiving party, which party is called by said call (Karthick: paragraphs: 0018, 0028, 0057).
              Consider claim 7, Karthick and Wang clearly disclose the method, wherein said call receiving party is the calling party (Karthick: paragraphs: 0003, 0021, 0052-0057, and fig. 5).
claim 8, Karthick and Wang clearly disclose the method, wherein the providing of the call to the call receiving party, comprises sending a SIP invite to the call receiving party (Karthick: paragraphs: 0052 and Wang: paragraph 0003).

              Consider claim 9, Karthick and Wang clearly disclose the method, wherein providing the call to said another call receiving party, comprises sending another SIP invite to said another call receiving party (Karthick: paragraphs: 0052 and Wang: paragraph 0003).
              Consider claim 10, Karthick and Wang clearly disclose the method, wherein the adding  of the indicator comprises adding a header entry into a header of the call, where the header entry indicates that the call is to be auto-answered by the call receiving party (Karthick: paragraphs: 0052 and Wang: paragraph 0003).  
            Consider claim 12, Karthick and Wang clearly disclose the method, wherein receiving  the call comprises receiving a SIP invite the network node (Karthick: paragraphs: 0052 and Wang: paragraph 0003).  
            Consider claim 13, Karthick and Wang clearly disclose the method, wherein the indicator comprises a header entry of header of the call, wherein the header entry indicates that the call is to be auto-answered by the call receiving party (Karthick: paragraphs: 0052 and Wang: paragraph 0003).  
             Consider claim 17, Karthick and Wang clearly disclose the method, configured to be an Internet protocol multimedia subsystem, IMS, core network, CN, node or a multi-media telephony, MMTel, application server, AS (Karthick: paragraphs: 0052 and Wang: paragraph 0003).  
              Consider claim 19, Karthick and Wang clearly disclose the communication device, according to claim 18, comprising a user equipment, UE, a fifth generation, 5G, device or an Internet of things, IoT, device (Karthick: paragraphs: 0054 and Wang: paragraph 0025 and 0061).                  

             Conclusion
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656